Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harold Fox on 09/09/2021.

The application has been amended as follows: 
Claims 3 and claims 19 have been cancelled. 
In claim 1, line 13, the phrase “or a perovskite-related oxide” has been deleted and the phrase - - , brownmillerite or a Ruddlesden Popper - - has been substituted therefore. Additionally, in the last line of claim 1, the term “dissolves” has been deleted and the phrase - - is dissolved- - has been substituted therefore. Further in the last line of claim 1, the term “perovskite “ has been deleted and the phrase - - the base layer - - has been substituted therefore. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 18 require a base layer with a material including a formula of (I), (II) or (III) as described in the claims. The claims further require that the material includes a deposited element that dissolves into a perovskite lattice at or near the surface. Ramesh US 5519235 discloses a composition comprising: a base layer including a material of formula (I), (II) or (Ill) wherein each-of A and A’, independently, is a rare earth metal or an alkaline earth metal, x is in the range of 0 to 1, each of B and B', independently, is a transition metal, y is in the range of 0 to 1, delta is in the range of 0 to 1, and n is a number of layers (see Fig. 1, and Col. 2 lines. 53-61; Claim 4); and a surface layer 16 including a metal, a metal cation or an oxide of one or more metal elements, or a combination thereof (see Fig. 1, and Col. 2 lines 63-67). However, there is no disclosure, teaching or suggestion from Ramesh regarding a deposited element that is dissolved into the perovskite lattice at or near the surface. 
Dependent claims 4-17 and 21-29 are allowed based on the virtue of their dependence on claims 1 or 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736